      Case 7:19-cv-00407 Document 58 Filed on 05/04/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 04, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
VS.                                           § CIVIL ACTION NO. 7:19-CV-407
                                              §
23.311 ACRES OF LAND, MORE OR                 §
LESS, et al,                                  §
                                              §
         Defendants.                          §

                                    MINUTE ENTRY

       After having reviewed Defendants’ recently filed “Motion for Preliminary

Injunction or Other Injunctive Relief to Restore Integrity of Flood Levee and to

Safeguard Abandoned Construction Site” (Dkt. No. 57), the Court would like the parties

to consider, provide briefing (if time permits) to address, and be prepared to discuss at the

upcoming status conference the following:

       1. Whether Plaintiff’s actions have created a public or private nuisance, or both;

       2. Whether Defendants must assert a counterclaim against the government for
          creating a nuisance before the Court can grant injunctive relief on that basis;

       3. Whether any nuisance is prospective or present; and

       4. Whether the Court may rely upon its “inherent” equitable power and
          jurisdiction over the parties and this action to grant the injunctive relief
          requested by Defendants.

       SO ORDERED this 4th day of May, 2021, at McAllen, Texas.


                                              ___________________________________
                                              Randy Crane
                                              United States District Judge

1/1
